Case: 15-20720      Document: 00513951368         Page: 1    Date Filed: 04/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-20720                                    FILED
                                  Summary Calendar                              April 13, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
PAUL CURTIS LEGGETT,

                                                 Plaintiff-Appellant

v.

TROY L. SELMAN, Warden, Correctional Institutions Division Wynne Unit,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2440


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Paul Curtis Leggett, Texas prisoner # 1780272, appeals the district
court’s order denying his motions for appointment of counsel in his 42 U.S.C.
§ 1983 action. On appeal, Leggett briefs the merits of his § 1983 claim that his
constitutional rights have been violated by the misspelling of his surname. He
does not, however, address the district court’s denial of his motions for
appointment of counsel.         Accordingly, Leggett has waived the only issue


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20720    Document: 00513951368     Page: 2   Date Filed: 04/13/2017


                                 No. 15-20720

properly before this court. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993). His motions for appointment of counsel, judgment as a matter of law,
summary judgment, and directed verdict, which are related to the merits of his
§ 1983 action, are denied.
      AFFIRMED; MOTIONS DENIED.




                                       2